Citation Nr: 0207906	
Decision Date: 07/16/02    Archive Date: 07/19/02

DOCKET NO.  98-10 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased evaluation for service-connected 
post-traumatic stress disorder (PTSD) with chronic dysthymic 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from September 1943 to 
February 1945.  This matter initially came before the Board 
of Veterans' Appeals (Board) on appeal of a January 1998 
rating decision of the Roanoke, Virginia Department of 
Veterans Affairs (VA) Regional Office (RO), which denied an 
increased evaluation, in excess of 30 percent, for mixed 
anxiety, depressive state.  By a January 2000 Board decision, 
the Board remanded the claim.  In November 2001, the RO 
recharacterized the veteran's service-connected psychiatric 
disability as PTSD with chronic dysthymic disorder and again 
denied an evaluation in excess of 30 percent.  The claim now 
returns to the Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's PTSD with chronic dysthymic disorder is 
manifested by symptoms reflective of mild anxiety, avoidance 
of stimuli pertaining to war, depression, mild memory 
impairment, hostility, and sleep impairment, with some 
alleviation with medications, and a Global Assessment of 
Functioning (GAF) Scale score of 60 for current functioning.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD 
with chronic dysthymic disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.125, 4.130, Diagnostic Code 9411 
(2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to an increased 
rating for his service-connected psychiatric disability, 
currently diagnosed as PTSD with chronic dysthymic disorder, 
on the basis that his current symptoms are more severely 
disabling than the 30 percent evaluation currently assigned 
reflects.

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001)) (VCAA).  VA has 
since issued regulations consistent with the enactment of 
this law.  See Fed. Reg. 45,620 (August 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and enhanced the 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law and its enabling regulations are applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107 note (West Supp. 2001); 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
 
The veteran has been afforded VA examinations in October 1997 
and August 2000.  The veteran was offered the opportunity to 
provide testimony on his own behalf, but declined that 
opportunity.  The Board directed the RO to afford the veteran 
another VA examination to determine the veteran's GAF score 
and evaluate the severity of psychiatric disability, and that 
examination was conducted in August 2000.  The Board's 
January 2000 Remand also directed the RO to obtain VA 
treatment records from October 1996 to October 1997, and 
those records, including a progress report from the VA 
physician, Dr. M., dated in July 1997, were received.  
Records of VA outpatient treatment for the period of the 
pendency of this claim have been obtained and associated with 
the claims file.  The veteran has not identified any other 
relevant evidence. 

Although the development of this claim, including the VA 
examinations, was completed prior to enactment of the VCAA, 
the veteran was afforded VA examinations, medical opinion, 
and offered the opportunity to identify relevant evidence.  
The Board finds that, as to the claim for an increased 
evaluation for PTSD with chronic dysthymic disorder, the 
duties to the veteran under the VCAA have been met.

Historically, a February 1945 rating decision granted service 
connection for psychoneurosis, mixed type, and assigned a 50 
percent rating effective in that same month.  That evaluation 
was reduced to 10 percent in March 1946, and a noncompensable 
evaluation was assigned for the veteran's psychiatric 
disability, then characterized as an anxiety reaction, in 
1954.  In 1975, a 30 percent evaluation was assigned, and the 
psychiatric disability was recharacterized as a mixed anxiety 
and depressive state, effective in April 1975.  That 
evaluation has remained in effect for more than 20 years, and 
is a protected rating.  See 38 U.S.C.A. § 110 (West 1991).

In May 1997, the veteran sought an increased evaluation in 
excess of 30 percent for his service-connected psychiatric 
disability.  A January 1998 rating decision continued the 30 
percent rating for mild anxiety, depressive state.  In March 
1998, the veteran expressed strong disagreement with that 
evaluation, and the veteran's June 1998 substantive appeal 
again expressed strongly his belief that he was entitled to 
an evaluation in excess of 30 percent.  In June 1999, the 
Board received a statement from the veteran which the Board 
interpreted as a contention that the veteran was entitled to 
an increased evaluation because the service-connected 
disability was currently diagnosed as PTSD. 

Disability evaluations are determined by applying the 
criteria set forth in VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Ratings are based on the average 
impairment of earning capacity.  Individual disabilities are 
assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (2000), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the veteran's service-connected psychiatric disability.  The 
Board is of the opinion that this case presents no 
evidentiary considerations which would warrant an exposition 
of the remote clinical histories and findings pertaining to 
such disability, since service connection has been in effect 
since 1945.

VA outpatient treatment notes dated in October 1996 reflect 
that the veteran reported he was doing well, was sleeping 
"okay," and he denied depression.  His primary complaint was 
constipation.  His insight and judgment were intact.  
Treatment notes in January 1997 disclosed essentially the 
same symptomatology.  In addition, the veteran expressed 
concerns about his niece.  

Treatment notes in February 1997 reflect that the veteran 
continued to work two days a week in a physician's office.  
He denied depression or thoughts of suicide or homicide.  
June 1997 notes reflected little change.  The veteran 
reported vertigo, for which he was being followed by a 
private physician.  

A July 1997 treatment note reflects that the veteran reported 
to Dr. M., the treating VA physician, that the prescribed 
medications were helping with anxiety and difficulty 
sleeping.  The veteran's affect was euthymic.  He was 
experiencing some aggravation in caring for a three-year-old 
relative.  The veteran's blood pressure had recently 
increased.  The veteran displayed some anxiety.  In October 
1997, the veteran discussed his difficulties working under 
pressure.  He attributed an increased blood pressure to 
anxiety regarding scheduled VA examination.

The report of VA examination conducted in October 1997 
reflects that the veteran had been married for 45 years.  He 
reported that his primary problems were poor memory and 
concentration, which had caused problems in his employment as 
a medical technologist.  He worked as a medical technologist 
for 39 years.  The veteran reported a history of depression 
and crying spells, which had been decreased with use of 
medication.  He was taking Trazodone and Buspar.  The veteran 
had good hygiene.  He was alert and fully oriented; his 
concentration on the examination was good.  His remote memory 
was good.  His thought processes were relevant, but somewhat 
concrete.  His affect was friendly.  He had some psychomotor 
restlessness of the lower extremities.  The examiner 
concluded that the appropriate diagnosis was dysthymia, in 
resolution.  The examiner opined that past difficulties with 
memory were probably a symptom of the veteran's mood 
disorder, and had improved.  The examiner concluded that the 
veteran's residual memory problems were age-consistent.  

Treatment notes in January 1998 again reflect that the 
veteran discussed his inability to work under pressure.  He 
continued to work two days a week, and was sleeping "ok" and 
had a good appetite.  He denied depression.  He reported 
having a good relationship with his wife.  He was mildly 
anxious.  The veteran did not report any changes in 
symptomatology, nor did the providers note any changes on 
outpatient assessments during the reminder of 1998.  In June 
1999, the veteran discussed grief about a dying pet.

Treatment notes dated in October 1999 reflect that the 
veteran continued to work two days a week, had no difficulty 
with sleep or appetite and continued to have a good 
relationship with his wife.  He reported one episode of 
confusion.  He was alert, oriented, mildly anxious, with full 
range of affect.  His insight and judgment were described as 
"not impaired."  His speech was coherent and relevant, with 
normal rate and tone.  A March 2000 treatment note reflects 
essentially the same findings.  

On VA examination conducted in August 2000, the examiner 
reviewed the veteran's military service, psychiatric history, 
medical problems, and employment history at some length.  The 
veteran was cooperative, made good eye contact, and was 


pleasant.  His speech was coherent and spontaneous.  His 
though process was scattered or wandering.  He reported 
periodic nightmares.  He reported avoiding things, such as 
war movies, that manifested issues of war.  He reported 
suicidal thoughts occasionally, but no plan.  He reported 
episodes that the examiner concluded were anxiety attacks, 
but not panic attacks.  His long-term memory was good, his 
short-term memory was fair.  The examiner concluded that the 
veteran had mild chronic PTSD and dysthymic disorder.  He 
assigned a GAF score of 60 for current functioning and a 
score of 65 for the veteran's highest level of functioning 
over the past year.  The examiner noted that the angry 
letters the veteran wrote to the government were a symptom of 
his PTSD, reflecting persistent arousal.  

Under regulations in effect November 7, 1996, and thereafter, 
PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411.  A 30 percent rating is warranted where PTSD is 
productive of occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, or mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, 


thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss.

In this case, the evidence reflects the veteran is able to 
carry on normal conversation, performs activities of daily 
living, cares for himself, and, at times, assists other 
family members with care of their children.  The veteran 
continues to work two partial days each week.  He reports 
depressed mood, anxiety, and chronic sleep impairment, and 
reports that those symptoms are at least somewhat alleviated 
by medications prescribed for treatment of PTSD.  These 
findings are consistent with the criteria for a 30 percent 
evaluation.  

In considering whether the veteran is entitled to the next 
higher evaluation, a 50 percent evaluation, the Board notes 
that the medical evidence is against a finding that the 
veteran has a flattened affect, as several clinical notes 
state that the veteran had a full range of affect, but only 
one clinical note suggests that the veteran displayed less 
than a full range of affect.  Many of the regular treatment 
notes state 
that the veteran's insight and judgment were not impaired; 
none of the clinical evidence reflects a finding that the 
veteran's judgment or insight were impaired.  

The preponderance of the clinical evidence establishes that 
the veteran did not have circumstantial, circumlocutory, or 
stereotyped speech, although the August 2000 VA examination 
report indicated that his though processes were scattered or 
wandering.  The evidence of record reflects that the veteran 
has a good relationship with his wife and has contacts with 
other family members.  The veteran continues to work two half 
days each week, suggesting that he is able to maintain 
effective work relationships.  

There is no evidence that he has difficulty in either 
establishing or maintain work or social relationships.  The 
evidence of record reflects that the veteran has had episodic 
problems with memory and concentration at work when he was 
working full-time.  However, during the time period 
applicable for purposes of this evaluation, the examiner who 
conducted the 1997 VA examination concluded that the 
veteran's memory loss was consistent with age-related memory 
loss.  

The examiner who conducted the 1997 VA examination concluded 
that the veteran had dysthymia, in resolution.  The treating 
providers who rendered care on an ongoing basis from 1996 
throughout the pendency of the claim described the veteran as 
"mildly" anxious.  The examiner who conducted the August 2000 
VA examination concluded that the veteran had mild, chronic 
PTSD.  While the Board need not accept a provider's 
description of the severity of a disability, in this case, 
each of the providers has characterized the veteran's current 
symptomatology as mild, although describing more severe 
disability in the past, particularly during or proximate to 
service.  The Board recognizes that the veteran's psychiatric 
disability was more severe at certain times in the past, but 
the current evaluation must be based on the current level of 
disability.  The medical evidence is consistent with a 
finding that the veteran's psychiatric disability, variously 
diagnosed as anxiety and depressive state or as PTSD, is 
currently mild.  This finding is more consistent with a 30 
percent evaluation than with a 50 percent evaluation.  There 
is also no evidence 
that the veteran meets any of the criteria for an evaluation 
in excess of 50 percent, 


as there is no evidence of disorientation, periods of 
violence, obsessional rituals interfering with routine 
activity, gross impairment in thought process or 
communication, or the like.

The American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders (4th ed., 1994), 
equates a GAF score of 61-70 to some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the house hold), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  Although the examiner assigned the veteran a 
GAF score of 60 for current functioning, which is just below 
the standard for mild symptoms, the Board notes that the 
examiner's characterization of the veteran's PTSD as "mild" 
is consistent with the examination report, which showed mild 
symptoms and a normal mental status examination, aside from 
scattering or wandering of the thought processes.  A GAF 
score of 60 is not inconsistent with a 30 percent evaluation; 
a GAF score of 65 is more consistent with a 30 percent 
evaluation than with a 50 percent evaluation.  In this case, 
as the evidence shows consistently mild impairment in 
functioning, a 30 percent evaluation is more consistent with 
the evidence as a whole than a 50 percent evaluation would 
be.

The medical evidence establishes that there has been little 
fluctuation in the veteran's symptoms over the period of the 
pendency of this appeal.  In January 1997, a few months 
before the veteran submitted the claim for an increased 
rating which is now on appeal, the treating provider stated 
that the veteran continued to work two days a week, was 
sleeping "ok" and denied depression or suicidal or homicidal 
ideation.  A treatment note dated in February 1999, two years 
later, describes very similar symptomatology.  The examiner 
who conducted the August 2000 VA examination concluded that 
the veteran's symptoms were mild.  The evidence reflects 
little variation in symptoms, and no variation in the overall 
severity of the disability resulting from the symptoms during 
the period of this 


claim.  The Board concludes that an evaluation in excess of 
30 percent is not warranted.

When a veteran submits a claim for an increased evaluation, 
increased compensation may begin on the earliest date as of 
which it is ascertainable that an increase in disability 
occurred, if the application is received within one year from 
such date.  38 C.F.R. § 3.400(o)(2) (2001).  The Board has 
considered whether the veteran's disability due to PTSD 
exceeded 30 percent in the year prior to the May 1997 
submission of the claim for an increased evaluation.  

However, the Board finds no evidence of such an increase.  
The evidence of record reflects, for example, that the 
symptoms the veteran reported to Dr. M. in July 1996, as 
reflected by an October 1996 treatment note, were essentially 
the same or consistent with the symptoms reported to Dr. M. 
in a July 1997 treatment note of record and as shown in an 
October 1997 note.  The veteran's medications remained 
unchanged during this period.  A more favorable result based 
on consideration of the year period prior to May 1997 is not 
warranted.  

There is no indication that the schedular criteria are 
inadequate to evaluate the veteran's PTSD with chronic 
dysthymic disorder.  There is no evidence that the veteran's 
PTSD causes marked interference with his ability to carry out 
activities of daily living.  PTSD has not necessitated 
frequent periods of hospitalization, or, in fact, has not 
resulted in hospitalization at any time, or otherwise 
rendered impracticable the application of the regular 
schedular standards.  In the absence of evidence of such 
factors, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  
 
The preponderance of the evidence is against the claim of 
entitlement to an increased evaluation in excess of 30 
percent, and the provisions of 38 U.S.C.A. § 5107(b) are not 
applicable to warrant a more favorable result for the 
veteran.




ORDER

The appeal for an evaluation in excess of 30 percent for PTSD 
with chronic dysthymic disorder is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

